Title: The American Commissioners to the Marquis of Carmarthen, 4 April 1786
From: American Commissioners
To: Carmarthen, the Marquis of


     
      My Lord
      Grosvenor Square April the fourth 1786
     
     Agreably to your Lordships request expressed to one of Us in Conversation, and again communicated to Us through Mr Fraser, We have drawn up the enclosed Project of a Treaty of Commerce, which We do ourselves the Honour to propose to the Consideration of his Majestys Ministers.
     We have the Honour to be My lord / your Lordships most obedient and / most humble servants
     
      John AdamsTh: Jefferson
     
     
     ENCLOSURE
     
      Art—1st.
      The Subjects of His Britannic Majesty may frequent all the Coasts and Countries Bay’s, Harbours, Creeks, Rivers and Ports of the United States of America, and reside and trade there, in all Sorts of Produce, Manufactures, and Merchandize, and Shall pay within the said United States, no other or greater Duties, Charges, or fees whatsoever than the natural born Citizens of the United States themselves are or shall be obliged to pay; and they shall enjoy all the Rights, Priviledges, and Exemptions in trade Navigation and Commerce which the natural born Citizens of the said United States do or shall enjoy.
     
     
      Art—2d.
      In like manner, the Citizens of the United States of America may frequent all the Coasts and Countries, Bay’s, Harbours, Creeks, Rivers and Ports of His Britannic Majesty, and reside and trade

there in all Sorts of Produce Manufactures and Merchandize, and shall pay in the Dominions of His said Majesty no other or greater duties, Charges, or Fees whatsoever than the natural born Subjects of Great Britain are or shall be obliged to pay; and they shall enjoy all the Rights, Priviledges and Exemptions in Trade, navigation and Commerce which the natural born Subjects of Great Britain do or shall enjoy—saving nevertheless to the Chartered Companies, trading to the East Indies and to Hudson’s Bay their rights—
     
     
      Art—3d.
      More especially each Party shall have a right to carry all kinds of Produce Manufactures and Merchandize of whatever Place they may be the growth, or Manufacture, in their own Vessells navigated by their own or any other seamen to any Parts of the Dominions of the other, where it shall be lawfull for all Persons freely to purchase them, and thence to take Produce, Manufactures and Merchandize, of whatever place or Growth, which all Persons shall in like manner be free to sell them, paying in both Cases such Duties, Charges and Fees, only as are or shall be paid by the natural-born subjects of Great Britain, in the Dominions of His Britannic Majesty, and the natural born Citizens of the said United States within their Dominions. Nevertheless each Party reserves to itself the right to prohibit in their respective Countries the Exportation or Importation of any Species of Goods or Commodities whatsoever. in this Case the Subjects or Citizens of either of the contracting Parties shall not import or export the Merchandize prohibited by the other. But if one of the Contracting Parties permits any Person of their own or any other Nation to import or export the same Merchandize—the Citizens or Subjects of the other shall immediately enjoy the same Liberty—
     
     
      Art 4th.
      The Contracting Parties grant to each other the Liberty of having each in the Ports of the other Consuls, Vice-Consuls, Agents and Commissaries of their own appointment— But if any such Consuls shall exercise Commerce they shall be submitted to the same Laws and usages to which the private Individuals of their Nation are Submitted in the same Place—
     
     
      Art. 5—
      His Britannic Majesty and the United States of America agree that this Treaty shall be in force during   years from the

Exchange of Ratifications— And that this treaty shall be ratified on both sides and the Ratifications exchanged within one year from the Day of its signature
     
    